United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                                                                        August 29, 2000
                  UNITED STATES COURT OF APPEALS
                                                                    Charles R. Fulbruge III
                          FOR THE FIFTH CIRCUIT                             Clerk




                                 No. 99-60755
                               Summary Calendar



MIN ZHONG,
                                                         Plaintiff-Appellant,

                                      versus

TALLAHATCHIE GENERAL HOSPITAL; ET AL.,
                                                         Defendants.

TALLAHATCHIE GENERAL HOSPITAL;
EXTENDED CARE FACILITY,
                                                         Defendants-Appellees.



                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                               2:98-CV-44-JAD
                               August 29, 2000

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
      Min Zhong appeals an adverse summary judgment in his complaint claiming

national origin discrimination under Title VII of the Civil Rights Act of 1964,1

disability discrimination under the Americans with Disabilities Act,2 and violation

of his rights under the Fair Labor Standards Act.3 Our review of the record and

briefs persuades beyond peradventure that there was no error committed by the trial

court. Accordingly, on the facts as found, authorities cited, and analysis made by

the trial court in its succinct but pointedly thorough Memorandum Opinion of

September 28, 1999, the judgment appealed is AFFIRMED.




      1
          42 U.S.C. § 2000e-2(a)(1).
      2
          42 U.S.C. § 12112.
      3
          29 U.S.C. § 201 et seq.
                                        2